DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-7, 9 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)). 
 Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claims 1-7, 9 and 11-16 describe an algorithm of selecting a criterion from a plurality of given test criteria for better determining which subjects from a plurality of subjects to include in a medical trial. Specifically, representative claim 1 recites:

A computer implemented method of selecting a criterion for determining which subjects from a plurality of subjects to include in a medical trial, the method comprising: for a dataset comprising one or more entries for each of the plurality of subjects: 
obtaining a plurality of test criteria, wherein each test criterion of the plurality of test criteria is based on a characteristic of the subject, and further wherein each test criterion is a categorical or numerical criterion; 
determining, for each test criterion, a measure of how evenly the entries in the dataset are distributed between satisfying the test criterion and not satisfying the test criterion; 
determining a test criterion to adjust from the plurality of test criteria, based on the determined measures; 
defining a plurality of adjusted criteria for the determined test criterion; 
calculating the measure for each of the adjusted criteria; 
selecting an adjusted criterion from the plurality of adjusted criteria based on the determined measures for the adjusted criteria, the step of selecting comprising arranging the determined measures in an order according to numerical magnitudes of the determined measures; and 
presenting a list of the plurality of adjusted criteria to a user, the list being ordered according to said order.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category?
Yes.  
The claim recites a series of steps and, therefore, is a process.

(Claims 15 and 16 are directed to computing device and computer program product for implementing or practicing the method of claim 1. Thus, claims 15 and 16 are directed to statutory categories of invention)

2A - Prong 1: Judicial Exception Recited?
Yes.  
The steps of: “determining a measure (entropy) of …; determining a test criterion to adjust …; defining a plurality of adjusted criteria …; and selecting an adjusted criterion … “ cover merely performance of process steps in the human mind using mental steps or basic critical thinking, or performance of the limitation in the mind but for the recitation of generic computer components. As such, these steps fall under the “Mental Process” grouping of abstract idea defined by the 2019 PEG.

The step of “calculating the measure for each of the adjusted criteria” merely employs mathematical relationships to manipulate existing information to generate additional information thus falls within the “Mathematical Concepts” Grouping of Abstract Ideas defined by the 2019 PEG.

2A - Prong 2: Integrated into a Practical Application?
No.  
The highlighted portion includes the feature: “presenting a list of the plurality of adjusted criteria to a user, the list being ordered according to said order”, which is treated as a post-solution activity or extra-solution activity, The inclusion of such generic recitation of post/extra-solution activity does not integrate the abstract idea into a practical application because it does not impose any significant weight or meaningful limits on practicing the abstract idea.

Note: 
a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible.

b) The recitation of generic intended use in a claim does not necessarily preclude that claim from reciting an abstract idea.

c) The recitation of functional language such as “ … that can be changed to improve efficiency” does not integrate the judicial exception into a practical application, because they do not include limitations that realize the purported improvements.

2B: Claim provides an Inventive Concept?


No. 
It is deemed that a dataset comprising one or more entries for each of the plurality of subjects for a medical trial and a process of obtaining a plurality of data records such as test criteria, a test criteria being based on a characteristic of the subject, a test criterion being a categorical or numerical criterion, are all well-understood, routine, conventional activity in the art but NOT sufficient to amount to significantly more than the judicial exceptions (see Berkheimer under 2019 PEG).

The claim is therefore ineligible.


The dependent claims 2-7, 9, and 11-14 inherit attributes of the claim from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-7, 9, and 11-14 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements” that may be enough to qualify as "significantly more".
Claims 15 and 16 are rejected for the same reason as for claim 1. 
Hence the claims 1-7, 9 and 11-16 are treated as ineligible subject matter under 35 U.S.C. § 101.
	
Allowable Subject Matter
4.	Claims 1-7, 9 and 11-16 would be allowable if rewritten to overcome the rejections under 35 USC § 101 as set forth in sections 2-3 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.


Response to Arguments
5.	Applicant's arguments received 07/07/2022 with respect to the rejections under 35 USC 112 and 103 are deemed persuasive. As such the rejections have been withdrawn.
Applicant's arguments with respect to the rejection of amended claims 1-7, 9 and 11-16 under 35 USC 101 have been fully considered but they are not persuasive. Detailed response is given in sections 2-3 as set forth above in this Office action.
	Regarding the analysis of the rejected claims - Step 2A, Prong 1 of the Alice Analysis, Applicant argues that: “the claims are focused on a specific improvement toward helping a clinician explore how different criteria affect the sample sizes of their trials. The claimed methods and systems solve numerous problems in the art, such as those described in paragraphs [0002]-[0008] of the specification as published (U.S. Pat. Pub. No. 2021/0134400, hereinafter “Specification”). Indeed, existing approaches do not allow the clinician to quickly or efficiently identify how selection criteria effect a sample size of a trial. As a result, clinicians cannot easily or efficiently design trials. The invention solves these problems by providing a system and method which allows a clinician to quickly and efficiently visualize how different criteria affect the sample sizes of their trials. This is achieved by providing a specific approach, using a novel and non-obvious method or system. As a result, the embodiments therefore provide a solution which is not merely abstract in nature” (REMARKS, pp 14-15). The examiner respectfully disagrees.
The examiner holds the position that under the 2019 PEG all of the claims must be examined to assess patent eligibility in accordance with the following five aspects of the 2019 PEG analysis:
i)   Evaluating whether a claim “Recites” a Judicial Exception;
ii)  The Groupings of Abstract Ideas Enumerated in the 2019 PEG;
iii) Evaluating whether a Judicial Exception is Integrated into a Practical Application;
iv) The Prima Facie case and the Role of Evidence with respect to Eligibility Rejections.
In the instant case, the representative claim 1 has been analyzed as follows:
Under Step 2A, Prong One of the 2019 PEG, it is determine that claim 1 recites a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). The October PEG Update clarifies that a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” within the claim. Specifically, the examiner asserts that each of the steps of: “determining, for each test criterion, a measure of how evenly the entries in the dataset are distributed between satisfying the test criterion and not satisfying the test criterion; determining a test criterion to adjust from the plurality of test criteria, based on the determined measures; defining a plurality of adjusted criteria for the determined test criterion; calculating the measure for each of the adjusted criteria; selecting an adjusted criterion from the plurality of adjusted criteria based on the determined measures for the adjusted criteria, the step of selecting comprising arranging the determined measures in an order according to numerical magnitudes of the determined measures; and presenting a list of the plurality of adjusted criteria to a user, the list being ordered according to said order”, alone or in combination set forth or described in claim 1 of the present application, recites a judicial exception, i.e., an abstract concept of processing/manipulating/analyzing existing information, either in the human mind using mental steps or basic critical thinking or performance of the limitation in the mind but for the recitation of generic purpose computer, to generate additional information based on mathematical relationships or calculations. As such, these steps fall under a combination of the “Mental Process” and the “Mathematical Concepts” groupings of abstract idea defined by the 2019 PEG.
Applicant is reminded that reciting a physical system including elements such as data stored in a data storage does not, by itself, render a claimed invention to be integrated into a practical application or to be significantly more than an abstract idea. In cases, such as Applicant’s current claim 16, where the physical system is merely a tool or comprises a tools that are used to “apply” the steps of the process itself can still be an abstract idea. In particular, Applicant’s claim merely use the computer system to perform the process, however, the process itself is not tied to an improved underlying technology that can be applied to things like storing/retrieving data in a computing system thus makes everything the computing system does “improved”. See McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1314, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016). Applicant’s specification at page 6, “… a computing device, such as a laptop, a desktop computer, a smartphone, a tablet computer or some other portable electronic device. The database 6 may be contained within the apparatus 2 or may be remote from the apparatus 2, for example, the database 6 may be stored on a remote server. Queries run by processing unit 4 on the database 6 may therefore be executed locally in the apparatus 2, or remotely” (examples of generic computing devices and data storage). The specification does not provide any material showing how/why the claimed invention would be limited to and/or require anything beyond a generic or general-purpose computing device to be adapted to perform the steps of critical thinking and/or mathematical calculations as set forth in instant claim 1 of the present application.
Applicant’s arguments focus on alleged benefits of the claimed abstract idea, however, provide no analysis to what exact elements of the claim that transform the abstract idea into a patent eligible application of the abstract idea. Applicant is advised that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)).
Under Step 2A, Prong Two of the 2019 PEG, it is determined that the claim does not integrate the judicial exception into a “Practical Application.”
Applicant argues that “the claims do indeed incorporate the alleged abstract idea into a practical application. The claims are directed to a specific improvement in the ability of a system to quickly and efficiently determine how different criteria affect the sample sizes of a trial, and provide this information to a clinician. This improvement in the ability of a system to calculate how a criterion determines which subjects from a plurality of subjects are included in a medical trial is an important application that provides the value of the claimed method. There are many practical applications with direct benefits listed in the application. …. The claims recite a solution necessarily rooted in specific components of a computerized analysis system, such as a dataset of subjects, a processor (that obtains a plurality of test criteria, determines a measure of how evenly the entries in the dataset are distributed between satisfying the test criterion and not satisfying the test criterion, determines a test criterion to adjust, defines a plurality of adjusted criteria for the determined test criterion, calculates the measure for each of the adjusted criteria, and selects an adjusted criterion from the plurality of adjusted criteria based on the determined measures for the adjusted criteria), and a user interface to provide a list of the plurality of adjusted criteria to a user. …” The examiner respectfully disagrees. 
Considering the claim “as a whole,” the examiner admits that the claimed abstract concept might produce an improved method for exploring medical trial participation in large datasets (Applicant’s specification, page 2, lines 9-10). However, neither the claim nor the originally filed disclosure of the present application describes explicitly or implicitly any improvement to the functioning of an underlying technology or technical field, such as increasing computing speeds of a computer or improving the way a computer stores and retrieves data in memory thus optimizing a technological process related to how computers operate. That is, the invention recited in instant claim 1 does not involve substantially more than mere an improved algorithm for processing and/or analyzing existing data. Moreover, instant claim 1 does not exhibit any of “Particular Machine”, “Particular Transformation”, “Other Meaningful Limitations” and/or “Particular Treatment” which is significantly more to integrate a judicial exception into a “Practical Application”. As to the claimed dataset of subjects, a processor, and a user interface to provide a list of the plurality of adjusted criteria to a user, Applicant does not provide sufficient or convincing evidence to show how/why these elements would be significantly more than the abstract ideas. Applicant states that “[t]he elements of the independent claims, for example, when viewed as a whole integrate the alleged abstract idea into a practical application by sufficiently limiting the use of the alleged abstract idea to the very specific method. The claims are not just a drafting effort designed to monopolize all methods of selecting a criterion to determine which subjects from a plurality of subjects to include in a medical trial; instead, the claims provide a very limited and specific method that performs the process in a very specific way” but provides no additional support for such conclusive statement. Again, reciting a physical system including well-understood, routine, conventional activity/elements does not, by itself, render a claimed invention to be integrated into a practical application or to be significantly more than an abstract idea. The inclusion of a database holding a dataset about a plurality of subjects is merely used to store data, which would be within its known and normal function. The use of a processing unit in communication with the database is merely an intended practice of the basic computing/processing function of a processing unit for performing the process step in human mind but for the recitation of generic computer components. Moreover, the limitation of “presenting a list of the plurality of adjusted criteria to a user, the list being ordered according to said order” is treated as a post-solution activity. The inclusion of such generic recitation of post-solution activity does not integrate the abstract idea into a practical application because it does not impose any significant weight or meaningful limits on practicing the abstract idea.
Applicant is further advised that a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible; b) The recitation of generic intended use in a claim does not necessarily preclude that claim from reciting an abstract idea; and c) The recitation of functional language such as “ … that can be changed to improve efficiency” does not integrate the judicial exception into a practical application, because they do not include limitations that realize the purported improvements.
Under the 2019 PEG, the examiner does establish a prima facie case, considering the claim as a whole (for Step 2A, Prong Two and Step 2B, see section 3 set forth above in this Office action), and providing analysis and evidence under each step (i.e., Step 1, Step 2A, Prongs One and Two, and Step 2B) of the 2019 PEG. 
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. Accordingly, the rejection of instant claims 1-7, 9 and 11-16 under 35 USC 101 are maintained. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864